Aldis, J.
The plaintiffs were liable as sureties for the de* fendant to a mueh larger amount than the $1100 for which they took his note ; but they were not jointly so liable for so large a sum. But their liabilities with others, and the debts due to them individually, amounted, when added to their joint liabilities, to more than $2000. Being thus liable for him as sureties, and he being desirous to secure them, and insolvent, and his personal property being under attachment, he executed this note for $1100 payable on demand. They immediately commenced a suit on it and attached his personal property subject to the former attachment. In this way he was enabled to secure them. Is the note void for want of consideration ? We think not.
1. The note having been given with a view to cover those liabilities of the sureties, the law implies an agreement on the part of the sureties to apply the avails of the note to those debts, and an assumption by them of the payment of them to that extent. If there had been an express promise, it is admitted it would have been valid. The law implies one.
Judge Putnam in Little v. Little, 13 Pick. 426, cited by the counsel of the creditor, says, when referring to Cushing v. Gore 13 Mass.: — “It was understood the plaintiff (the surety) was to pay the notes he had eudorsed. There was no direct evidence, but the jury rightly inferred the fact. The court said it might be inferred from the mere fact of a note having been given with a view to cover those endorsements.” Both the cases in Massachusetts hold that the contract may be implied — and when, before judgment is rendered on the new or collateral note, the surety pays the liability for the principal, he is allowed to recover. Here the previous promise to give security would be evidence from which the implied agreement might be held to be proved.
2. We think the transaction may be regarded as a mode of making an assignment of personal property from the debtor to *654the surety .through the intervention of an attachment. He could not tiansfer any right-in his property to them in any other way.
Such assignment of p/operty from a debtor to his creditor or surety is special and has been held good in several cases decided since our general assignment law was passed.
Judgment affirmed.